MEMORANDUM**
Aiman Musleh, a Palestinian and a citizen of Israel, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen to apply for adjustment of status based on his marriage to a United States citizen. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252(a). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Musleh’s contentions regarding the BIA’s May 25, 2004 order because the instant petition *237for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1).
Musleh filed a timely petition for review of the BIA’s September 30, 2004 decision, denying his motion to reopen, but his brief failed to address the denial of reopening. He therefore waived that issue. See Martinez-Serrano v. INS, 94 F.3d 1256, 1260 (9th Cir.1996).
PETITION FOR REVIEW DISMISSED in part; DENIED in part

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.